Citation Nr: 1531607	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2011 rating decision issued by the Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this case was subsequently transferred to the RO in Seattle, Washington.

The Veteran failed to appear for a scheduled June 2015 Board hearing and has not provided good cause for doing so.  His request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD aggravates his hypertension.  In March 2013, a VA examiner opined, in pertinent part, that it was less likely than not that the Veteran's hypertension had been aggravated by his service-connected PTSD because the gradual progression of his hypertension was consistent with the normal course of hypertension.  Significantly, however, the Veteran's PTSD also appears to have been gradually worsening.  While PTSD was initially evaluated as 50 percent disabling in August 2001, a 70 percent rating was assigned effective February 2005 and a total disability rating based on individual unemployability - due to PTSD - was awarded effective February 2006.  As such, the examiner's rationale fails to account for the reasonable possibility that there is a relationship between the worsening psychiatric symptoms and the progression of hypertension.  Indeed, in February 2013, a VA psychologist opined that the Veteran's PTSD aggravated his hypertension beyond its natural progression because the Veteran reported weekly, and at times daily, intrusive thoughts and recollections regarding traumas, which gave rise to primary symptoms of anxiety, increased heart rate and increased hypertension.  An addendum opinion is therefore required.

Additionally, there is some question as to whether the Veteran meets the requirements for a current diagnosis of hypertension for purposes of VA disability benefits.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days and which must show a diastolic blood pressure that is predominantly 90mm or greater or systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  Although the March 2013 VA examiner checked a box indicating that the Veteran met the above criteria, the Board's review of the claims file reveals that while a number different days show a single blood pressure reading in excess of the above requirements, there was only one instance where two such readings were documented on the same day (a November 10, 2003 VA treatment record).  On remand, the examiner should clarify this inconsistency.  The Veteran should also be afforded an opportunity to submit evidence of blood pressure readings sufficient to establish hypertension.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with an opportunity to identify or submit any treatment records showing blood pressure readings sufficient to establish hypertension in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The AOJ should then obtain any identified records.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the March 2013 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an addendum supplementing her prior opinion that it is less likely than not that the appellant's service-connected PTSD aggravates his hypertension.  In particular, the examiner should address whether there is a relationship between the Veteran's worsening psychiatric symptoms and the progression of hypertension.

The examiner should also provide clarification as to the conclusion that the Veteran's blood pressure readings have met the requirements of 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



